Walker, J.
This case is brought to us on writ of error, sued out by Stevens alone. It is a bill of review, in the nature of a motion for a new trial, and it is complained that the judgment does not correspond with the pleadings. The note sued on was executed by Stevens as superintendent of the Houston Car Company, and he is described in the petition as superintendent and agent of said company. Other parties are also sued with him.
The judgment is against Stevens individually. The court may have treated the words superintendent and agent as only descriptio persones, and in no way intending to change the liability of the defendant Stevens. We are unable to say whether the note sued on was the note of Stevens or of the Car Company, and there is no statement of facts in this record to enlighten us on this subject.
*711The judgment against Stevens may or may not be correct. There are no parties before us but Stevens and Morris. It is therefore unnecessary, and would indeed be improper, for us to comment on the other branches of the case.
The judgment of the district court is affirmed.
Affirmed.